IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-62,627-02


EX PARTE STEVEN MICHAEL WOODS





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS 
AND MOTION FOR STAY OF EXECUTION 
IN CAUSE NO. F-2002-0541-E
IN THE 367TH JUDICIAL DISTRICT COURT
DENTON COUNTY


Per Curiam. 

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	In August 2002, a jury convicted applicant of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
Article 37.071, and the trial court, accordingly, set applicant's punishment at death.  This
Court affirmed applicant's conviction and sentence on direct appeal.  Woods v. State, 152
S.W.3d 105 (Tex. Crim. App. 2004). 
	In September 2004, applicant filed in the trial court his initial post-conviction
application for writ of habeas corpus.  After filing and setting the case, this Court denied
applicant relief.  Ex parte Woods, 176 S.W.3d 224 (Tex. Crim. App. 2005).  Applicant
filed this his first subsequent application in the trial court on September 1, 2011. 
	Applicant appears to present two allegations in his application.  In the first, he
claims that he was denied his constitutional right to an impartial jury, and in the second,
he asserts that his initial state habeas counsel rendered ineffective assistance of counsel in
failing to properly raise the first claim in his initial habeas application.  We have reviewed
the application and find that applicant's allegations fail to satisfy the requirements of
Article 11.071 § 5.  Accordingly, we dismiss the application as an abuse of the writ
without considering the merits of the claims.  Applicant's motion to stay his execution is
denied.   
	IT IS SO ORDERED THIS THE 2ND DAY OF SEPTEMBER, 2011.

Do Not Publish